Citation Nr: 0333663	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  02-01 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
chronic obstructive pulmonary disease (COPD).  

2.  Entitlement to service connection for peripheral 
neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel





INTRODUCTION

The veteran had active military service from January 1964 to 
June 1967.  

This appeal is before the Board of Veterans' Appeals (Board) 
from July 2000 and subsequent rating decisions from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied reopening the claim of entitlement to 
service connection for COPD and denied entitlement to service 
connection for peripheral neuropathy.  

The claim of entitlement to service connection for COPD will 
be reopened, and appellate consideration of the issue of 
entitlement to service connection for COPD will be deferred 
pending completion of the development requested in the REMAND 
portion of this decision.  


FINDINGS OF FACT

1.  The veteran was notified of the August 1998 rating 
decision, which denied entitlement to service connection for 
COPD, by letter dated August 7, 1998, and he did not perfect 
a timely appeal.  

2.  The evidence received since the final August 1998 rating 
decision includes a medical opinion that current COPD 
resulted from the veteran's previous smoking.  

3.  The evidence shows no in-service diagnosis or treatment 
for peripheral neuropathy and includes no medical opinion 
that current peripheral neuropathy resulted from an in-
service event.  




CONCLUSIONS OF LAW

1.  The August 1998 rating decision, which denied entitlement 
to service connection for COPD, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.201, 20.202, 
20.302 (2003).  

2.  Evidence received since the final August 1998 rating 
decision is new and material; the claim of entitlement to 
service connection for COPD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003).  

3.  Peripheral neuropathy was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The claims may be adjudicated on the merits because the VA 
has fulfilled its duty to assist and inform the veteran in 
the development of the claims in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claims, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which to respond.  See 
38 U.S.C.A. § 5103(a) (West 2002); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  

Several new provisions of The Veterans Claims Assistance Act 
of 2000, which redefine VA's obligations with respect to the 
duty to assist and inform the veteran, apply to claims filed 
on or after August 29, 2001 and do not apply to the May 2000 
informal application to reopen the claim of entitlement to 
service connection for COPD.  

In any event, the RO obtained the available service 
department records, service medical records, and medical 
records from the identified health care providers.  The 
veteran and his representative filed several lay statements 
with the RO, and the veteran declined the opportunity for a 
personal hearing.  The RO's May 2000, April 2001, and July 
2001 letters and the December 2001 statement of the case 
informed the veteran of the applicable laws and regulations, 
including applicable provisions of The Veterans Claims 
Assistance Act of 2000, the evidence needed to substantiate 
the claims, and which party was responsible for obtaining the 
evidence.  In these documents, the VA informed the veteran 
that it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from the identified private health care providers.  The 
veteran was informed that it was his responsibility to 
identify health care providers with specificity and that it 
still remained his ultimate responsibility to obtain any lay 
statements and private medical evidence needed to support his 
claims.  

The veteran's May 2001 statement asserted that he had no 
further evidence to submit.  Although the RO's May 2000, 
April 2001, and July 2001 letters advised the veteran to file 
any additional evidence within 30 or 60 days, the veteran was 
also informed that he had up to one year to submit evidence.  
It has been more than three years since the May 2000 letters 
and more than two years since the April 2001 and July 2001 
letters.  During this time span, statements from the veteran 
and his representative have been filed which will be 
considered in this appeal.  It is clear the veteran was aware 
that evidence submitted more than 30 or 60 days after the 
notices would be considered.  Thus, the guidance provided by 
the United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America is met.

The VA has fulfilled its duty to assist and inform the 
veteran because he was informed of new and applicable laws 
and regulations, the evidence needed to substantiate the 
claims, told which party was responsible for obtaining the 
evidence, provided ample opportunity to submit such evidence, 
and VA has obtained such evidence or confirmed its 
unavailability.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  


Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
COPD

The August 1998 rating decision denied entitlement to service 
connection for COPD.  The rating decision was based on the 
evidence at the time, which included lay statements, a formal 
application for service connection, a tobacco product history 
questionnaire, Form DD 214, service medical records, and 
post-service medical records.  

In lay statements, the veteran asserted that current COPD, 
emphysema, and asthma caused constant fatigue.  He confirmed 
that his application for Social Security Disability benefits 
had been denied, and he listed his March 1995 to March 1998 
prescription medications.  He reported getting injured at 
work on April 26, 1992 and not working since then.  The 
August 1997 and June 1998 lay statements from the veteran's 
mother and friend asserted that the veteran had not smoked 
before service but had started smoking in service.  A 
December 1995 formal application for service connection 
asserted that a lung disability resulted from service and 
confirmed the absence of any medical treatment for a lung 
disability up to this point.  In response to a May 1998 
tobacco product history questionnaire, the veteran claimed 
that he received a first diagnosis of disability in 1979 or 
1980 and first medical treatment in the 1990s.  He claimed 
that he started smoking in service at age 17 and that in-
service nicotine dependence had caused current COPD.  

Service department records confirmed that the veteran's 
entire overseas service took place in Europe and that he 
received an honorable discharge from service.  Service 
medical records showed that, at the January 1964 enlistment 
and March 1967 elimination examinations, the veteran's lungs 
and chest were normal and that he denied a history of 
shortness of breath and chest pain or pressure.  Post-service 
VA medical records revealed that the veteran's chest had 
bilateral and equal breath sounds in February 1995.  The 
March 1996 and June 1996 VA x-rays revealed fibroemphasemous 
lung disease, and the June 1997 VA general medical 
examination revealed the first diagnosis of COPD.  

The August 1998 rating decision was based on the evidence at 
that time and became final because the veteran received 
notice of the decision by letter dated August 7, 1998, and he 
did not perfect a timely appeal.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.200, 20.201, 20.202, 20.302.  After 
the veteran filed a May 2000 informal application to reopen 
the claim, the July 2000 rating decision denied reopening the 
claim of entitlement to service connection for COPD, and the 
veteran perfected a timely appeal.  

The Board must reopen the claim because the veteran has 
submitted new and material evidence for reopening.  New and 
material evidence means existing evidence not previously 
submitted to agency decisionmakers, which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  

The new evidence, which includes a June 1997 VA examination 
report and November 1999 and April 2000 VA physician notes, 
justifies reopening the claim because they raise a reasonable 
possibility of substantiating the claim.  At the June 1997 VA 
general medical examination, the veteran reported having 
bronchitis frequently during childhood and shoveling coal and 
smoking occasionally before service.  He reported that, after 
service, he felt that his breathing difficulties were 
worsened by working at a fiberboard plant.  In November 1999, 
a VA physician opined that current COPD might be related to 
the veteran's previous smoking.  In April 2000, the same VA 
physician opined that current COPD definitely resulted from 
the veteran's past heavy smoking habit.  The new VA medical 
records are material because they relate current COPD to a 
possible in-service event.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Therefore, the veteran has presented new and material 
evidence to reopen the claim.  See 38 U.S.C.A. §§ 5103A(f), 
5108; 38 C.F.R. § 3.156(a).  


Entitlement to service connection for peripheral neuropathy

For the veteran to establish service connection for 
peripheral neuropathy, the evidence must demonstrate that 
peripheral neuropathy was contracted in the line of duty 
coincident with military service, or if pre-existing such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5107; 38 C.F.R. §§ 3.303, 3.306.  

To establish direct service connection, the veteran must 
present evidence of current peripheral neuropathy, show in-
service manifestation of peripheral neuropathy, and provide a 
nexus opinion by a medical professional that current 
peripheral neuropathy resulted from the in-service 
manifestation of disability.  See Hickson, 12 Vet. App. at 
253.  

The veteran has current peripheral neuropathy.  A valid claim 
requires proof of present disability.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The June 1997 VA diagnoses 
included peripheral neuropathy.  

Service connection cannot be established because the evidence 
shows no in-service diagnosis or treatment for peripheral 
neuropathy and includes no medical opinion that current 
peripheral neuropathy resulted from an in-service event.  See 
Hickson, 12 Vet. App. at 253.  Service medical records show 
that the veteran's upper and lower extremities and 
neurological system were normal and that the veteran denied a 
history of arthritis, lameness, and neuritis at the January 
1964 enlistment and March 1967 elimination examinations.  A 
September 1992 private examiner also attributed left 
posterolateral leg paresthesias and left arm paresthesias to 
injury of the spine in a post-service industrial accident in 
April 1992.  

The veteran also failed to show continuity of symptomatology 
in the thirty years between service and the first diagnosis 
of peripheral neuropathy.  Continuity of symptomatology is 
required where a diagnosis of chronicity may be legitimately 
questioned.  Savage v. Gober, 10 Vet. App. 488, 495 (1997).  
The veteran's upper and lower extremities were normal in the 
30 years between his separation from service in June 1967 and 
first diagnosis of peripheral neuropathy in June 1997.  An 
October 1994 private examiner noted that there was no fixed 
sensory loss or definite weakness in the lower extremities, 
and an April 1995 VA spine examiner opined that there was no 
neurological deficit.  

Presumptive service connection is not available for acute or 
subacute peripheral neuropathy due to exposure to herbicides 
because the veteran never served in Vietnam.  Form DD 214 
confirms that the veteran's entire nine months of overseas 
service took place in Europe.  See 38 C.F.R. §§ 3.307(a)(5)-
(6), 3.309(c),(e) (2003).  

The evidence is against the claim, and entitlement to service 
connection must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 
(1990).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for COPD is reopened.  

Entitlement to service connection for peripheral neuropathy 
is denied.  


REMAND

The claim of entitlement to service connection for COPD must 
be remanded to obtain a VA pulmonary examination and medical 
opinion to determine whether current COPD resulted from 
nicotine dependence incurred in or aggravated by active 
service, or any other in-service event.  A VA examination and 
medical opinion is necessary if there is competent evidence 
of current disability that may be associated with active 
service but the record does not include sufficient medical 
evidence to make a decision.  See 38 U.S.C.A. § 5103A.  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran, the case is remanded to the RO for the 
following development:  

1.  The veteran should be afforded a VA 
pulmonary examination.  Failure of the 
veteran to report for a scheduled 
examination without good cause could 
result in denial of the claim.  38 C.F.R. 
§ 3.655 (2003).  The claims file and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner before the examination.  

The VA pulmonary examiner should conduct 
any indicated studies, note whether the 
claims folder was reviewed before the 
examination, and state a medical opinion 
as to: i) the medical classification of 
the veteran's current COPD, if any, and 
the data for classification; and 
ii) whether the probability is greater 
than, equal to, or less than 50 percent 
that COPD resulted from nicotine 
dependence incurred in or aggravated by 
active service, or any other in-service 
event.  Any opinions expressed by the VA 
examiner must be accompanied by a 
complete rationale.  

The RO should review the requested 
examination report and medical opinion to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, 16 Vet. App. at 187; 
McKnight, 131 F.3d at 1485.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

3.  After undertaking any development 
deemed essential, the RO should 
readjudicate the claim of entitlement to 
service connection for COPD based upon 
the entire evidence of record.  All 
pertinent law, Court decisions, and 
regulations should be considered.  If the 
claim remains in denied status, the 
veteran and his representative, if any, 
should be provided with a supplemental 
statement of the case, which includes 
notice of any additional pertinent laws 
and regulations that were used, and a 
full discussion of action taken on the 
veteran's claims.  The RO's actions 
should follow the Court's instructions 
detailed in Gilbert v. Derwinski, 1 Vet. 
App. 49, 59 (1990).  The veteran has the 
right to submit additional evidence and 
argument on the matter or matters the 
Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  A reasonable period of time for 
a response should be afforded.  

4.  Thereafter, if appropriate, the claim 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



